Title: [Diary entry: 4 January 1786]
From: Washington, George
To: 

Wednesday 4th. Thermometer at 35 in the Morning—42 at Noon and 40 at Night. Morning calm and clear with very little wind all day. After breakfast I rid by the places where my Muddy hole & Ferry people were clearing—thence to the Mill and Dogue run Plantations and having the Hounds with me in passing from the latter towards Muddy hole Plantation I found a Fox which after dragging him some distance and running him hard for near an hour was killed by the cross road in front of the House. Having provided cutting Knives, and made the Boxes at my own Shop, I directed my Overseers at the several Plantations at which I had been to cut Straw and mix three 4ths. of it with one

fourth Bran (from my Mill) to feed their out lying Horses—whilst their work Horses is also to be fed with this and Oats mixed. I also directed that my Chariot Horses and all others about my home Ho[use] except the Stud horse and three horses which will be frequently rid a hunting to be fed with Bran & chopped Hay in the above proportion and that my waggon & Cart Horses should be fed with chopped Rye & chopped Hay in the same proportion of one to 4. Mr. Bushrod Washington and his wife came here in a Chariot 4 Horses & 3 Servants just after we had dined.